Dear Senator Ewing,
This office is in receipt of your opinion request in which you ask this office's opinion on how to resolve an apparent conflict between Acts 1197 and 1138 of the 1995 Regular Session of the Louisiana Legislature regarding the placement of supervision of the statewide cancer registry.  Act 1197 maintains the control of this supervision in the hands of the Department of Health and Hospitals.  However, Act 1138 transfers this control to the Board of Louisiana State University Agricultural and Mechanical College, to be administered by the LSU Medical School.
Act 1197 amends LSA-R.S. 40:1299.81 to mandate:
     The secretary of the Department of Health and Hospitals shall establish in the office of public health a statewide registry program for reporting cancer cases for the purpose of gathering statistical data to aid in the assessment of cancer incidence, survival rates, possible causes of specific cancers, and other related aspects of cancer in Louisiana. The program shall collect and disseminate cancer incidence data on a statewide level in accordance with the provisions of this Part.
However, Act 1138 enacted LSA-R.S. 40:40(17), which states:
     Effective July 1, 1995, the statewide cancer registry program, as provided in R.S. 40:1299.88, shall be transferred to the Board of Supervisors of Louisiana State University Agricultural and Mechanical College, to be administered by the Louisiana State University Medical School.  Upon request, the medical center shall provide to the Department of Health and Hospitals, office of public health, any information relative to the statewide registry system as needed for assessing the presence, extent, possible causes of specific cancers, and other related aspects of cancer cases in Louisiana.
When two acts relating to the same subject are passed during the same legislative session, there is a strong presumption against implied repeal, and they are to be construed together, if at all possible, so as to reconcile them, giving effect to each. However, as a general rule, when two statutes are passed in the same legislative session and are in direct conflict with each other, as with Acts 1197 and 1138, the statute enacted last will prevail. State In Interest of Wright, 408 So.2d 1123
(La.App. 1st Cir. 1981).  Since these two acts are in conflict regarding the supervision of the statewide cancer registry program, and since both acts were passed at the same session of the Legislature, the act which was acted upon last by the Legislature will control.
Act 1197, presented as House Bill 1991, was favorably approved by the Senate on June 12, 1995, and approved with Senate amendments by the House of Representatives the following day, June 13, 1995. Act 1138, presented for vote as House Bill 1422, was favorably voted on by the Senate on June 19, 1995, and approved by the House that same day.  Accordingly, since Act 1138 is the latest expression of the Legislature's will, the directives of the provisions of Act 1138 should be followed as opposed to the provisions of Act 1197 relative to the supervision of the statewide cancer registry program.
I trust this adequately answers your questions.  If we can be of further assistance, please contact our office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _____________________________ JAMES C. HRDLICKA ASSISTANT ATTORNEY GENERAL
RPI/JHC/cf:pb
DATE RECEIVED:
DATE RELEASED:
JAMES C. HRDLICKA ASSISTANT ATTORNEY GENERAL